Per Curiam.

As the agreement of August 10,1943, provided merely that disputes or controversies between the parties respecting the valuation of any assets or liabilities were to be arbitrated, we deem that the proper procedure was to have the order appointing the umpire require that he fix (1) the value of all assets, (2) the -amounts of all liabilities of the classes designated in said agreement, and (3) the book value of the shares of capital stock; and that all other questions, including that of construction of the documents dated August 13th and August 19th, be reserved.
The order so far as appealed from should be modified by directing the umpire to fix the values as indicated in this Per Curiam, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant,
Martin, P. J., Glennon, Unterjviyer, Dore and Cahlahan, JJ., concur.
Order unanimously modified by directing the umpire to fix the values as indicated in opinion, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant. Settle order on notice.